Implicit in the order appealed from is a recognition that the article complained of is libelous. We hold on the law and facts that the article is libelous. The court carefully charged the jury on damages and it is apparent from the record that the jury was fully aware of the distinction to be made between purely nominal damages on the one hand and compensatory damages on the other. In returning the verdict for plaintiff, the jury’s foreman expressly stated that the amount awarded was for compensatory damages. The Trial Judge apparently felt that plaintiff was entitled to nominal damages only. However, we think it was for the jury to say whether the damages should be nominal or compensative. Of course, in a libel action damages cannot be fixed with any degree of mathematical certainty. Where a jury has arrived at an amount which in its opinion represents proper compensation, it should not be disturbed or reduced unless it is clearly excessive. On this record we do not think that the jury’s verdict is excessive. _ Order, insofar as it sets aside the verdict, unanimously reversed, with costs to the plaintiff-appellant, and insofar as it denies defendant’s motions to dismiss the complaint, unanimously affirmed. The verdict of the jury is reinstated and judgment is directed to be entered in favor of the plaintiff in the amount of $50,000 plus interest and costs. Concur — Peck, P. J., Botein, Rabin and Bergan, JJ.